DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Response to Amendment

	Amendments and response received 09/24/2021 have been entered. Claims 1-9, 11-13, 15 and 16 are currently pending in this application. Claims 1-3, 5, 8, 15 and 16 have been amended and claim 14 canceled by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 1-9, 11-13, 15 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a character recognition unit configured to recognize at least one character included in image data generated by a scanning unit, a transmitting unit configured to transmit the image data for storing the image data in a folder having a folder name determined using a character or characters selected from among displayed at least one character wherein the display unit displays, after the reception unit receives the 
The closest prior art, Vasily Panferov et al (US 20140122479 A1), teaches scanning, based on a single execution instruction, images of a plurality of documents to generate image data, and then the reception unit receives selection of the character or characters by the user individually for each of the plurality of documents. However, the prior art fails to teach after the reception unit receives the transmission instruction for transmitting first image data generated by scanning a first document of the plurality of documents, at least one character included in second image data generated by scanning a second document next to the first document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
October 23, 2021